Exhibit 99.4 Condensed Separate Interim Financial Information At September 30, 2011 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Condensed Interim Financial Statements as of September 30, 2011 (unaudited Contents
